Exhibit 10.64

EMPLOYMENT AGREEMENT

(As Amended and Restated as of the Date Below Executed)

This amended and restated EMPLOYMENT AGREEMENT (this “Agreement”), effective as
of the date it is executed below (the Effective Date”), is between Pennsylvania
Real Estate Investment Trust, a Pennsylvania business trust (“Company”), and
Douglas S. Grayson (“Executive”).

BACKGROUND

Executive is currently the Executive Vice President-Development of Company.
Company desires to continue to employ Executive, and Executive desires to
continue to be so employed, on the terms and conditions contained in this
amended and restated Agreement. Executive has been and will continue to be
substantially involved with Company’s operations and management and has and will
continue to have trade secrets and other confidential information relating to
Company and its customers; accordingly, the noncompetition agreement and other
restrictive covenants contained in Section 5 hereof constitute essential
elements hereof.

Company and Executive desire to amend and restate Executive’s current Agreement
so that, among other things, its terms and conditions comply with (or are exempt
from) the deferred compensation rules set forth in section 409A of the Internal
Revenue Code of 1986, as amended (the “IRC”), and the final regulations issued
thereunder.

NOW, THEREFORE, in consideration of the premises and the mutual agreements
contained herein and intending to be legally bound hereby, the parties hereto
agree as follows:

1. CAPACITY AND DUTIES

1.1 Employment; Acceptance of Employment. Company hereby employs Executive and
Executive hereby agrees to continue employment by Company for the period and
upon the terms and conditions hereinafter set forth.

1.2 Capacity and Duties

(a) Executive shall continue to serve as Executive Vice President-Development of
Company and, subject to the supervision and control of the Chief Executive
Officer of the Company, shall have the duties and authority generally consistent
with such office. Executive shall perform such other duties and shall have such
authority as may from time to time be specified by the Chief Executive Officer
of the Company and as shall be consistent with the status and authority of his
current office. Executive shall also serve as Executive Vice
President-Development of PREIT Associates, L.P. (“PALP”), of which Company is
the general partner.



--------------------------------------------------------------------------------

(b) Executive understands that substantially all of the assets of Company
consists of its general partner interest in PALP, and that the business
operations of PALP and its direct and indirect subsidiaries constitute all of
the business operations conducted by Company and its “Affiliates” (as defined in
subsection (c) below). Accordingly, Company and Executive understand that most
of Executive’s time and energy will be expended on behalf of PALP and its direct
and indirect subsidiaries in Executive’s capacity as an officer of PALP rather
than as an officer of Company.

(c) Except as permitted by subsection (d) below, Executive (i) shall devote his
full working time, energy, skill and best efforts to the performance of his
duties hereunder, in a manner that will comply with Company’s published rules
and policies in effect from time to time, and (ii) shall not be employed by or
participate or engage in or in any manner be a part of the management or
operation of any business enterprise other than Company and its Affiliates
without the prior written consent of Company, which consent may be granted or
withheld in the sole discretion of Company. “Affiliate” as used in this
Agreement means any person or entity controlling, controlled by, or under common
control with, Company. “Control,” as used in the definition of Affiliate, means
the power to direct the management and policies of a person or entity, directly
or indirectly, whether through the ownership of voting securities, by contract,
or otherwise; the terms “controlling” and “controlled” shall have correlative
meanings. Further, any person or entity that owns beneficially, either directly
or through one or more intermediaries, more than 20 percent of the ownership
interests in a specified entity shall be presumed to control such entity for
purposes of the definition of Affiliate.

(d) Notwithstanding the provisions of subsection (c) above, Executive may
(i) continue his investments in the properties listed on Schedule 1.2(c) hereto
and, subject to the provisions of Section 5.2 hereof, subsequent properties,
provided that Executive’s activities with respect to such subsequent properties
comply with any procedures adopted by the Board of Trustees of Company (the
“Board”) governing Executive’s non-Company related real estate activities, and
(ii) subject to Section 5.2 hereof, serve on the board of directors or similar
body of other organizations, including philanthropic organizations and
organizations in which Executive has made an investment, provided that
Executive’s activities with respect to all of the foregoing do not, individually
or in the aggregate, interfere with, detract from, or affect the performance of
his duties for Company under this Agreement.

2. TERM OF EMPLOYMENT

2.1 Term. The initial term of Executive’s employment hereunder shall begin on
the Effective Date and last until December 31, 2009 (the “Expiration Date”),
unless sooner terminated in accordance with the other provisions hereof. Except
as hereinafter provided, on the Expiration Date and on each subsequent
anniversary thereof, the Term (as hereinafter defined) shall be automatically
extended for one year unless either party shall have given to the other party
notice of non-renewal of this Agreement at least 120 calendar days prior to the
expiration of the Term. The initial term of employment hereunder and each term
as extended is a “Term.” If a non-renewal notice is given as provided above,
Executive’s employment under this Agreement shall terminate (within

 

- 2 -



--------------------------------------------------------------------------------

the meaning of Section 4.8 hereof) on the last calendar day of the Term. If the
non-renewal notice is given by Company, such termination of employment shall be
a termination by Company without Cause, within the meaning of Section 4.4
hereof.

3. COMPENSATION

3.1 Base Compensation. As compensation for Executive’s services, Company shall
pay to Executive a salary at the initial annual rate of $307,716, payable in
periodic installments in accordance with Company’s regular payroll practices in
effect from time to time. Effective as of January 1, 2009 and as of any later
date, Executive’s salary may be increased pursuant to action taken or authorized
by the Executive Compensation and Human Resources Committee (the “Committee”) of
the Board. Executive’s annual salary cannot be decreased without the written
consent of Executive. Executive’s annual salary, as determined in accordance
with this Section, is hereinafter referred to as the “Base Salary.” No later
than April 10 during any fiscal year during the Term, Company shall provide
Executive with written notice of his Base Salary, bonus plan eligibility and
equity incentive awards, if any, for the current fiscal year. Such notice shall
provide sufficient information regarding Executive’s bonus plan eligibility so
that Executive’s maximum potential bonus is readily ascertainable. Failure to
provide such notice on a timely basis (such failure, a “Compensation Notice
Delinquency”) shall not be deemed a breach by Company; however, Executive shall
then be permitted to exercise his termination right under Section 4.7 hereof.

3.2 Bonuses. Executive is eligible for and shall participate in Company’s bonus
plans listed on Schedule 3.2 hereto and shall participate in the other bonus
plans of Company in place from time to time for the executive officers of
Company to the extent determined by the Committee.

3.3 Employee Benefits. In addition to the compensation provided for in Sections
3.1 and 3.2 hereof, Executive shall be entitled, during the Term, to participate
in such of Company’s employee benefit plans and benefit programs, including
medical benefit programs, as may from time to time be provided by Company for
its executive officers. Company shall use its commercially reasonable efforts to
provide Executive with health insurance through a preferred provider,
traditional indemnity or equivalent plan.

3.4 Vacation. During the Term, Executive shall be entitled to a paid vacation of
25 business days during each calendar year or to such additional number of days
as is provided in the Employee Handbook published from time to time by Company
(the “Company Employee Handbook”). Executive’s right to carry forward unused
vacation days for a calendar year to any future calendar year shall be governed
by Company’s Employee Handbook as in effect from time to time.

3.5 Expense Reimbursement. Company shall reimburse Executive for all reasonable
expenses incurred by him in connection with the performance of his duties
hereunder in accordance with its regular reimbursement policies as in effect
from time to time and upon receipt of itemized vouchers and such other
supporting information therefor as Company may reasonably require.

 

- 3 -



--------------------------------------------------------------------------------

3.6 Equity Plans. Executive shall be entitled, during his employment hereunder,
to participate in such of Company’s equity incentive plans and programs (“Equity
Plans”) as may from time to time be provided by Company for its executive
officers at such level as shall be determined by the Committee or the Board, as
appropriate.

3.7 Nonqualified Retirement Plan. Company has previously entered into a
nonqualified supplemental executive retirement plan with Executive whereby
Company has credited a bookkeeping account maintained by it for Executive with a
deemed contribution of $25,000 per fiscal year. Company acknowledges that
Executive is entitled to continue receiving benefits under and in accordance
with the terms of such plan. Each additional deemed contribution shall be
credited during the Term as of the first calendar day of each fiscal year of
Company beginning with its 2004 fiscal year, and shall earn interest at the rate
of 10 percent, compounded annually. Executive shall at all times be fully vested
in such account, and such account shall be paid to Executive in the manner and
at the time(s) specified in such plan.

4. TERMINATION OF EMPLOYMENT

4.1 Death of Executive. If Executive dies during the Term, Company shall
thereafter be obligated to continue to pay the Base Salary to Executive’s estate
for the remainder of the Term or, if the remainder of the Term is less than one
year, for a period of 12 months, periodically in accordance with the Company’s
regular payroll practices and, within 30 calendar days of the death of
Executive, shall pay any other amounts (including salary, bonuses, vacation pay,
expense reimbursement, etc.) that have been fully earned by, but not yet paid
to, Executive under this Agreement as of the date of Executive’s death. If, for
the year in which Executive dies, Company achieves the performance goals
established in accordance with any cash bonus plan in which Executive
participates, Company shall pay Executive’s estate, within the period in the
following year that begins January 1 and ends March 15, an amount equal to the
bonus that Executive would have received had he been employed by Company for the
full year, multiplied by a fraction, the numerator of which is the number of
calendar days Executive was employed in such year and the denominator of which
is 365. Upon Executive’s death, (i) each outstanding option granted to Executive
before, on or after the date hereof shall become vested and shall be immediately
exercisable in accordance with the terms thereof, (ii) each outstanding
nonqualified stock option (“NQSO”) granted to Executive before, on or after the
date hereof shall be exercisable until the earlier of (A) the later of 180
calendar days after the death of Executive or the period following the death of
Executive that is set forth in the relevant stock option agreement, or (B) the
scheduled expiration date of such option, (iii) the exercise period of each
incentive stock option (“ISO”) granted to Executive before, on or after the date
hereof shall be governed by the terms of the relevant ISO agreement,
(iv) anything to the contrary in any other existing agreement or plan
notwithstanding, all outstanding restricted shares granted to Executive that
(A) are subject to vesting solely based on the passage of time and

 

- 4 -



--------------------------------------------------------------------------------

Executive’s continued employment shall become immediately vested, and (B) are
subject to vesting based upon the performance of Company (however measured)
shall remain restricted shares under the terms of the applicable restricted
share award agreement (the “Award”) and shall vest or be forfeited in whole or
in part under the terms of such Award as if Executive’s employment had not
terminated, and (v) Executive’s spouse and dependents (if any) shall be entitled
for the balance of the Term or, if the balance of the Term is less than one
year, for a period of 12 months, to continue to receive medical benefits
insurance coverage at Company’s expense if and to the extent Company was paying
for such benefits for Executive’s spouse and dependents at the time of
Executive’s death. Executive’s spouse and dependents shall be entitled to such
rights as they may have to continue coverage at their sole expense as are then
accorded under Part 6 of Subtitle B of Title I of the Employee Retirement Income
Security Act of 1974, as amended (“COBRA”), for the COBRA coverage period
following the expiration of the period, if any, during which Company paid such
expense.

4.2 Disability of Executive. If Executive is or has been materially unable for
any reason to perform his duties hereunder for 120 calendar days during any
period of 150 consecutive calendar days, Company shall have the right to
terminate Executive’s employment (within the meaning of Section 4.8 hereof) upon
30 calendar days’ prior written notice to Executive at any time during the
continuation of such inability, in which event Company shall thereafter be
obligated to pay to Executive, within the 30-calendar-day period following his
termination of employment, a lump sum equal to (i) the greater of the amount of
his Base Salary computed through the remainder of the Term or his Base Salary,
in either case minus (ii) any disability payments reasonably projected to be
received by Executive from disability insurance policies paid for by Company
during the longer of the remainder of the Term or 12 months following his
termination of employment. Both the portion of the calculation in (i) of the
preceding sentence and the portion of the calculation in (ii) of the preceding
sentence shall be discounted from the dates that the Base Salary or disability
payments (as applicable) would have been payable during the relevant period
following termination in accordance with Company’s regular payroll practices or
in accordance with such disability insurance policies (as applicable) to present
value on the date of payment. The discount rate shall be equal to 200 basis
points plus the London Interbank Offered Rate for a one-month period set forth
in The Wall Street Journal (the “WSJ”) on the date of termination of employment
or, if the WSJ is not published on such date, the first day following such
termination on which the WSJ is published. Company shall also, within 30
calendar days of such termination, pay any other amounts (including salary,
bonuses, vacation pay, expense reimbursement, etc.) that have been fully earned
by, but not yet paid to, Executive under this Agreement as of the date of such
termination. If, for the year in which Executive’s employment is terminated
pursuant to this Section, Company achieves the performance goals established in
accordance with any cash bonus plan in which Executive participates, Company
shall pay Executive, within the period in the following year that begins
January 1 and ends March 15, an amount equal to the bonus that Executive would
have received had he been employed by Company for the full year, multiplied by a
fraction, the numerator of which is the number of calendar days Executive was
employed in the year in which his employment is terminated and the denominator
of which is 365. Upon termination of Executive’s employment pursuant to this
Section, (i) each outstanding option granted to

 

- 5 -



--------------------------------------------------------------------------------

Executive before, on or after the date hereof shall become vested and shall be
immediately exercisable in accordance with the terms thereof, (ii) each
outstanding NQSO granted to Executive before, on or after the date hereof shall
be exercisable until the earlier of (A) the later of 180 calendar days after the
termination of Executive’s employment pursuant to this Section or the period
following the termination of Executive’s employment for the reason set forth in
this Section that is set forth in the relevant stock option agreement, or
(B) the scheduled expiration date of such option, (iii) the exercise period of
each ISO granted to Executive before, on or after the date hereof shall be
governed by the terms of the relevant ISO agreement, (iv) anything to the
contrary in any other existing agreement or plan notwithstanding, all
outstanding restricted shares granted to Executive that (A) are subject to
vesting solely based on the passage of time and Executive’s continued employment
shall become immediately vested, and (B) are subject to vesting based upon the
performance of Company (however measured) shall remain restricted shares under
the terms of the applicable Award and shall vest or be forfeited in whole or in
part under the terms of such Award as if Executive’s employment had not
terminated, and (v) Executive shall be entitled for the balance of the scheduled
Term or, if the balance of the Term is less than one year, for a period of 12
months, to continue to receive at the Company’s expense medical benefits
coverage for Executive and his spouse and dependents (if any) if and to the
extent Company was paying for such benefits to Executive and Executive’s spouse
and dependents at the time of such termination. Executive and his spouse and
dependents shall be entitled to such rights as they may have to continue
coverage at his or their sole expense as are then accorded under COBRA for the
COBRA coverage period following the expiration of the period, if any, during
which Company paid such expense.

4.3 Termination for Cause. Executive’s employment hereunder shall terminate
(within the meaning of Section 4.8 hereof) immediately upon notice that Company
is terminating Executive for Cause, in which event Company shall not thereafter
be obligated to make any further payments hereunder other than amounts
(including salary, bonus, vacation pay, expense reimbursement, etc.) that have
been fully earned by, but not yet paid to, Executive under this Agreement as of
the date of such termination and which shall be paid within 30 calendar days of
such termination. Upon termination of Executive’s employment pursuant to this
Section, (i) each outstanding NQSO granted to Executive before, on or after the
date hereof that is vested and currently exercisable as of the date Executive’s
employment is terminated pursuant to this Section shall remain exercisable until
the earlier of (A) the later of 30 calendar days after the termination of
Executive’s employment pursuant to this Section or the period following the
termination of Executive’s employment for the reason set forth in this Section
that is set forth in the relevant stock option agreement, or (B) the scheduled
expiration date of such option, (ii) the exercise period of each ISO granted to
Executive before, on or after the date hereof shall be governed by the terms of
the relevant ISO agreement, (iii) all vested restricted shares granted to
Executive shall be delivered to Executive free and clear of any restrictions,
other than pursuant to applicable securities laws, and (iv) Executive and his
spouse and dependents shall have such rights (if any) to continue medical
benefits coverage at his or their sole expense following termination for Cause
as are then accorded under COBRA for the COBRA coverage period. “Cause” shall
mean the following:

(a) (i) fraud in connection with Executive’s employment, (ii) theft,
misappropriation or embezzlement of funds of Company or its Affiliates, or
(iii) an act resulting in termination pursuant to the provisions of the “Code of
Conduct” (as defined in Section 6.15 hereof);

 

- 6 -



--------------------------------------------------------------------------------

(b) indictment of Executive for a crime involving moral turpitude;

(c) breach of Executive’s obligations under Section 5.1 hereof or Section 5.2
hereof;

(d) failure of Executive to perform his duties to Company (other than on account
of illness, accident, vacation or leave of absence) after written demand for
substantial performance which specifically identifies the manner in which
Executive has failed to perform that persists for more than 30 calendar days
after such notice to him; or

(e) Executive’s repeated abuse of alcohol or drugs.

4.4 Termination Without Cause or for Good Reason

(a) If at any time during the Term (i) Executive’s employment is terminated
(within the meaning of Section 4.8 hereof) by Company for any reason other than
Cause or the death or disability of Executive or (ii) Executive’s employment is
terminated by Executive for “Good Reason” (as hereinafter defined):

(1) Company shall, on or before Executive’s last day of full-time employment
hereunder, pay Executive all amounts (including salary, bonuses, vacation pay,
expense reimbursement, etc.) that have been fully earned by, but not yet paid
to, Executive under this Agreement as of the date of such termination. In
addition, subject to subsection (c) below, Company shall pay Executive a
lump-sum cash payment equal to the greater of (x) (A) Executive’s then current
Base Salary through the end of the Term plus (B) an amount equal to the average
of the percentages of Base Salary that were paid to Executive as cash bonuses in
each of the last three full calendar years multiplied by Executive’s then
current Base Salary (the “Average Bonus”) and further multiplied by a fraction,
the denominator of which is 365 and the numerator of which is the number of days
in the calendar year that expired prior to termination of employment and (y) two
times (A) Executive’s then current annual Base Salary plus (B) an amount equal
to the Average Bonus. The portion of the lump-sum cash payment contemplated by
the preceding sentence that represents Executive’s Base Salary shall be
discounted from the dates that the Base Salary would have been payable – at the
time of termination during the relevant period following termination in
accordance with Company’s regular payroll practices – to present value on the
date of payment at a discount rate equal to 200 basis points plus the London
Interbank Offered Rate for a one-month period set forth in the WSJ on the date
of termination of employment or, if the WSJ is not published on such date, the
first day following such termination on which the WSJ is published.

(2) Executive shall be entitled for the balance of the Term or, if the balance
of the Term is less than one year, for a period of 12 months, to continue to
receive at Company’s expense medical benefits coverage for Executive and his
spouse

 

- 7 -



--------------------------------------------------------------------------------

and dependents (if any) if and to the extent Company was paying for such
benefits to Executive and his spouse and dependents at the time of such
termination. Executive and his spouse and dependents shall be entitled to such
rights as he or they may have to continue coverage at his or their sole expense
as are then accorded under COBRA for the COBRA coverage period following the
expiration of the period, if any, during which Company paid such expense.

(3) Anything to the contrary in any other existing agreement or document
notwithstanding, each outstanding stock grant and stock option granted to
Executive before, on or after the date hereof shall become immediately vested
and exercisable on the date of such termination, and, with respect to each
outstanding NQSO granted to Executive before, on or after the date hereof, such
NQSO shall remain exercisable until the earlier of (i) the later of 180 calendar
days after the termination of Executive’s employment pursuant to this Section or
the period following the termination of Executive’s employment for the reason
set forth in this Section that is set forth in the relevant stock option
agreement, or (ii) the scheduled expiration date of such option. The exercise
period of each ISO granted to Executive before, on or after the date hereof
shall be governed by the terms of the relevant ISO agreement. Vesting and other
rights with respect to future stock grants shall be governed by the plans or
terms under which they may be granted.

(b) “Good Reason” shall mean the following:

(1) any action or inaction that constitutes a material breach of Company’s
obligations to Executive hereunder; or

(2) a material change in the geographic location at which Executive provides
services;

provided, in each case, that Executive shall have given written notice thereof
to Company within a period not to exceed 90 calendar days from the initial
existence of the condition, and Company shall have failed to remedy the
condition within 30 calendar days after its receipt of such notice. Further, for
Executive’s termination of employment (within the meaning of Section 4.8 hereof)
to be for Good Reason, Executive must give Company irrevocable written notice of
termination and such termination must occur before the end of the 120 calendar
days following the end of the 30-calendar-day remedy period described above.

(c) Notwithstanding the foregoing, Company shall not be obligated to make the
lump-sum cash payment under subsection (a)(1) above unless Executive has
executed and delivered to Company a further agreement, to be presented to
Executive by Company on or before the 10th calendar day after such termination,
that shall provide (i) an unconditional release by Executive of all claims,
charges, complaints and grievances, whether known or unknown to Executive,
against Company and any Affiliate (including, with respect to matters relating
to his employment hereunder, any trustee, officer, employee or agent of Company
or any Affiliate) through the date of Executive’s termination of employment;
(ii) an undertaking to maintain the confidentiality of such agreement; and
(iii) an undertaking to indemnify Company if Executive breaches such agreement.

 

- 8 -



--------------------------------------------------------------------------------

Executive must sign and return the release to Company before the lump-sum
payment is made to him; provided that, if the release is not timely presented to
Executive, the requirement that Executive sign the release shall be waived. If
the release is timely presented to Executive, but Executive does not sign and
return the release to Company by the end of the applicable consideration period
under the federal Age Discrimination in Employment Act (currently, either 21 or
45 calendar days), then Executive shall forfeit the lump-sum payment. If the
release is timely signed and returned to Company and not thereafter revoked,
such lump-sum payment shall be made to Executive on the first business day on or
after the 75th calendar day after such termination.

(d) If Executive’s employment is terminated by Executive for Good Reason within
six months before or 12 months after a “Change of Control” (as defined in
Section 4.5 hereof), Section 4.5 hereof shall govern the rights and obligations
of the parties and this Section shall be of no effect.

4.5 Change of Control

(a) If, during a Term, there should be a Change of Control (as defined herein),
and within six months before such Change of Control or 12 months thereafter
either (i) Executive’s employment shall be terminated (within the meaning of
Section 4.8) by Company for any reason other than for death, disability or Cause
or (ii) Executive’s employment is terminated (within the meaning of Section 4.8)
by Executive for Good Reason:

(1) Company shall, on or before Executive’s last day of full-time employment
hereunder, pay to Executive all amounts (including salary, bonuses, vacation
pay, expense reimbursement, etc.), that have been fully earned by, but not yet
paid to, Executive under this Agreement as of such termination plus a lump-sum
cash payment equal to the greater of (x) (A) Executive’s Base Salary through the
end of the Term plus (B) an amount equal to the Average Bonus multiplied by a
fraction, the denominator of which is 365 and the numerator of which is the
number of days in the calendar year that expired prior to termination of
employment and (y) two times (A) Executive’s then current annual Base Salary and
(B) an amount equal to the Average Bonus. If Executive’s employment is
terminated during the six-month period before such Change of Control, the
portion of the lump-sum cash payment contemplated by the preceding sentence that
represents Executive’s Base Salary or a multiple thereof shall be discounted
from the dates that the Base Salary would have been payable during the relevant
period following termination in accordance with Company’s regular payroll
practices to present value on the date of payment. The discount rate shall be
equal to 200 basis points plus the London Interbank Offered Rate for a one-month
period set forth in the WSJ on the date of termination of employment or, if the
WSJ is not published on such date, the first day following such termination on
which the WSJ is published.

 

- 9 -



--------------------------------------------------------------------------------

(2) Executive shall be entitled for the balance of the Term or, if the balance
of the Term is less than one year, for a period of 12 months, to continue to
receive medical benefits coverage for Executive and his spouse and dependents
(if any), to the extent Executive was so entitled prior to such termination, at
Company’s expense if and to the extent Company was paying for such benefits to
Executive and his spouse and dependents at the time of such termination.
Executive and his spouse and dependents shall be entitled to such rights as he
or they may have to continue coverage at his sole expense as are then accorded
under COBRA for the COBRA coverage period following the expiration of the period
during which Company paid such expense.

(b) Anything to the contrary in any other agreement or document now or hereafter
existing notwithstanding, upon a Change of Control and without regard to whether
Executive’s employment is thereafter terminated, Executive shall become fully
vested as of the time immediately before such Change of Control in all then
existing stock grants, each stock option previously issued to him thereupon
shall become immediately vested and exercisable, without regard to continued
employment or performance-based vesting standards, and each NQSO shall remain
exercisable until the earlier of (i) the later of 180 calendar days after the
Change of Control or the period following a Change of Control that is set forth
in the relevant stock option agreement, or (ii) the scheduled expiration date of
such option. The exercise period of any ISO granted to Executive before, on or
after the date hereof shall be governed by the terms of the relevant ISO
agreement.

(c) Notwithstanding anything to the contrary in this Section, if the amounts
otherwise payable to Executive would, in the opinion of Company’s regularly
engaged independent certified public accountants, constitute “excess parachute
payments” within the meaning of section 280G of the IRC, and if the net payment
to Executive (after giving effect to the excise tax imposed by section 4999 of
the IRC and to federal, state and local income and employment taxes payable by
Executive on such amounts) would be increased by reducing the total compensation
payable pursuant to this Section to the maximum amount that may be paid to
Executive without such payment constituting an “excess parachute payment,” then
the compensation payable under this Section shall be so reduced. In the event
Company determines such a reduction is necessary, it shall promptly notify
Executive of the amount of the required reduction. To the fullest extent
possible, such reduction shall first be effected through a reduction in the
number of restricted shares that would otherwise vest and thereafter by a
reduction in cash payments to the extent of the balance.

(d) A “Change of Control” shall mean:

(1) The acquisition by an individual, entity, or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934, as amended
(the “Exchange Act”)) (a “Person”) of beneficial ownership (within the meaning
of Rule 13d-3 promulgated under the Exchange Act) of 30 percent or more of the
combined voting power of the then outstanding voting securities of Company
entitled to vote generally in the election of trustees (the “Outstanding
Shares”); provided, however, that the following acquisitions shall not
constitute a Change of Control: (i) any

 

- 10 -



--------------------------------------------------------------------------------

acquisition directly from Company unless, in connection therewith, a majority of
the individuals who constitute the Board as of the date immediately preceding
such transaction cease to constitute at least a majority of the Board, (ii) any
acquisition by Company, (iii) any acquisition by any employee benefit plan (or
related trust) sponsored or maintained by Company or any entity controlled by
Company, (iv) any acquisition by any individual, entity, or group in connection
with a Business Combination (as defined below) that fails to qualify as a Change
of Control pursuant to paragraphs (3) or (4) below, or (v) any acquisition by
any Person entitled to file Form 13G under the Exchange Act with respect to such
acquisition; or

(2) Individuals who, as of the date hereof, constitute the Board (the “Incumbent
Board”) cease for any reason to constitute at least a majority of the Board;
provided, however, that any individual becoming a trustee subsequent to the date
hereof whose appointment, election, or nomination for election by Company’s
shareholders was approved by a vote of at least a majority of the trustees then
comprising the Incumbent Board or by a majority of the members of a committee
authorized by the Incumbent Board to approve such appointment, election, or
nomination (other than an appointment, election, or nomination of an individual
whose initial assumption of office is in connection with an actual or threatened
election contest relating to the election of the trustees of Company) shall be,
for purposes of this Agreement, considered as though such person were a member
of the Incumbent Board; or

(3) Approval by the shareholders of Company of a reorganization, merger, or
consolidation, or sale or other disposition of all or substantially all of the
assets of Company (a “Business Combination”), in each case, if, following such
Business Combination all or substantially all of the individuals and entities
who were the beneficial owners of the Outstanding Shares immediately prior to
such Business Combination beneficially own, directly or indirectly, less than 40
percent of, respectively, the then outstanding shares of equity securities and
the combined voting power of the then outstanding voting securities entitled to
vote generally in the election of trustees or directors, as the case may be, of
the entity resulting from such Business Combination (including, without
limitation, an entity which, as a result of such transaction, owns Company or
all or substantially all of Company’s assets either directly or through one or
more subsidiaries) in substantially the same proportions as such beneficial
owners held their ownership, immediately prior to such Business Combination, of
the Outstanding Shares; or

(4) Approval by the shareholders of Company of a Business Combination, if,
following such Business Combination all or substantially all of the individuals
and entities who were the beneficial owners of the Outstanding Shares
immediately prior to such Business Combination beneficially own, directly or
indirectly, 40 percent or more but less than 60 percent of, respectively, the
then outstanding shares of equity securities and the combined voting power of
the then outstanding voting securities entitled to vote generally in the
election of trustees or directors, as the case may be, of the entity resulting
from such Business Combination (including, without limitation, an entity which,
as a result of such transaction, owns Company or all or substantially all

 

- 11 -



--------------------------------------------------------------------------------

of Company’s assets either directly or through one or more subsidiaries) in
substantially the same proportions as such beneficial owners held their
ownership, immediately prior to such Business Combination, of the Outstanding
Shares, and (i) any Person (excluding any employee benefit plan (or related
trust) of Company or such entity resulting from such Business Combination)
beneficially owns, directly or indirectly, 30 percent or more of, respectively,
the then outstanding shares of equity securities of the entity resulting from
such Business Combination or the combined voting power of the then outstanding
voting securities of such entity except to the extent that such ownership
existed prior to the Business Combination, or (ii) at least a majority of the
members of the board of trustees or directors of the entity resulting from such
Business Combination were not members of the Incumbent Board at the time of the
execution of the initial agreement or of the action of the Board providing for
such Business Combination, or (iii) the Chief Executive Officer of Company at
the time of the execution of the initial agreement providing for such Business
Combination is not appointed or elected to a comparable or higher position with
the entity resulting from such Business Combination, or (iv) the executive
officers of Company holding the title of Executive Vice President or higher at
the time of the execution of the initial agreement for such Business Combination
constitute less than a majority of the executive officers holding comparable or
higher titles of the entity resulting from such Business Combination; or

(5) Approval by the shareholders of Company of a complete liquidation or
dissolution of Company.

Approval by the shareholders of Company of a Business Combination following
which all or substantially all of the individuals and entities who were the
beneficial owners of the Outstanding Shares immediately prior to such Business
Combination beneficially own, directly or indirectly, 60 percent or more of,
respectively, the then outstanding shares of equity securities and the combined
voting power of the then outstanding voting securities entitled to vote
generally in the election of trustees or directors, as the case may be, of the
entity resulting from such Business Combination (including, without limitation,
an entity which, as a result of such transaction, owns Company or all or
substantially all of Company’s assets either directly or through one or more
subsidiaries) shall not constitute a “Change of Control” unless following such
transaction the provisions of paragraphs (1) or (2) are independently satisfied.

4.6 Voluntary Termination. In the event Executive’s employment is voluntarily
terminated (within the meaning of Section 4.8) by Executive without Good Reason,
Company shall not be obligated to make any further payments to Executive under
this Agreement other than amounts (including salary, bonuses, vacation pay,
expense reimbursement, etc.) that have been fully earned by, but not yet paid
to, Executive as of the date of Executive’s termination, which amounts shall be
paid within 30 calendar days of such termination. Executive shall also have such
rights to continue medical coverage at his sole expense following such voluntary
termination as are then accorded under COBRA.

4.7 Special Termination Right. Executive shall have the right to terminate his
employment (within the meaning of Section 4.8 hereof) hereunder upon 90 calendar

 

- 12 -



--------------------------------------------------------------------------------

days prior written notice to Company given at any time within 10 calendar days
of (i) the occurrence of a Compensation Notice Delinquency or (ii) the date on
which he is notified pursuant to Section 3.1 hereof of his Base Salary and bonus
plan eligibility with respect to any fiscal year of Company. Upon termination of
Executive’s employment pursuant to this Section, Company shall not be obligated
to make any further payments to Executive under this Agreement other than as
provided in Section 4.6 hereof.

4.8 Termination of Employment for Purposes of Compliance with (or Exemption
from) Section 409A of IRC. Executive shall only have incurred a termination of
employment from Company if Executive has separated from service with all
entities in the group of entities under common control with Company, within the
meaning of sections 414(b) and 414(c) of the IRC (using the phrase “at least 50
percent” rather than the phrase “at least 80 percent,” where applicable). The
determination of whether Executive has had a termination of employment from
Company shall be made by the Committee, applying the rules set forth in Treas.
Reg. §1.409A-1(h) and any amendment thereof or successor thereto.

4.9 Section 409A Compliance. Except for the first sentence of Section 4.1
hereof, this Agreement is intended to be exempt from the requirements of section
409A of the IRC and the final regulations issued thereunder, primarily because
of the short-term deferral exception to such coverage provided by Treas. Reg.
§1.409A-1(b)(4), and this Agreement shall be construed and interpreted in
accordance with such exception (and any other applicable exception) in order to
avoid such coverage.

5. RESTRICTIVE COVENANTS

5.1 Confidentiality. Executive acknowledges a duty of confidentiality owed to
Company and shall comply with the confidentiality section of the Company
Employee Handbook as in effect from time to time.

5.2 Noncompetition. During the term of Executive’s employment and for one year
after termination of Executive’s employment by Company for Cause or by Executive
for other than either Good Reason or pursuant to his special termination right
under Section 4.7, Executive shall not directly or indirectly engage, or assist
any other person or entity to engage, in Development Activities for retail
properties which are within 25 miles of any retail properties in which the
Company or an Affiliate has a direct or indirect ownership interest during the
term of employment or at the time of such termination, as applicable. For the
purposes of this Section, “Development Activities” shall mean all of the
activities taken together that are involved in preparing a property for its
intended use, including without limitation, planning, design, engineering,
financing, leasing, marketing, zoning, remediation, preparation of market or use
studies, or other activities customarily related to the development of property.
Retail projects would include regional enclosed malls, strip shopping centers,
or mixed use projects where the retail portion of the project individually
exceeds 50 percent of the project area. The duration of Executive’s covenants
set forth in this Section shall be extended by a period of time equal to the
number of calendar days, if any, during which Executive is finally determined to
be in violation of the provisions hereof.

 

- 13 -



--------------------------------------------------------------------------------

5.3 Injunctive and Other Relief

(a) Executive acknowledges that the covenants contained in Sections 5.1, 5.2 and
6.3 hereof are fair and reasonable in light of the consideration paid hereunder,
and that damages alone shall not be an adequate remedy for any breach by
Executive of his covenants contained herein. Accordingly, in addition to any
other remedies that Company may have, Company shall be entitled to injunctive
relief in any court of competent jurisdiction for any breach or threatened
breach of any such covenants by Executive. Nothing contained herein shall
prevent or delay Company from seeking, in any court of competent jurisdiction,
specific performance or other equitable remedies in the event of any breach or
intended breach by Executive of any of his obligations hereunder.

(b) In addition to such equitable relief with respect to Sections 5.1, 5.2 and
6.3 hereof, Company shall be entitled to monetary damages for any breach in an
amount deemed reasonable to cover all actual and consequential losses, plus all
monies received by Executive as a result of said breach and all costs and
attorneys’ fees incurred by Company in enforcing this Agreement, provided,
however, that Company shall have no right to set off any such monetary damages
against amounts owed by Company to Executive under this Agreement or any other
agreement between the parties. Any action initiated by Company for monetary
damages related to any such breach shall be subject to Section 6.1 hereof.

6. MISCELLANEOUS

6.1 Arbitration

(a) All disputes arising out of or relating to this Agreement that cannot be
settled by the parties shall be settled by arbitration in Philadelphia,
Pennsylvania, pursuant to the rules and regulations then obtaining of the
American Arbitration Association; provided, that nothing herein shall preclude
Company from seeking, in any court of competent jurisdiction, specific
performance or other equitable remedies in the case of any breach or threatened
breach by Executive of Section 5.1 hereof, Section 5.2 hereof or Section 6.3
hereof. The decision of the arbitrators shall be final and binding upon the
parties, and judgment upon such decision may be entered in any court of
competent jurisdiction.

(b) Discovery shall be allowed pursuant to the intendment of the United States
Federal Rules of Civil Procedure and as the arbitrators determine appropriate
under the circumstances.

(c) The arbitration tribunal shall be formed of three arbitrators, one to be
appointed by each party and the third to be appointed by the first two
arbitrators. Such arbitrators shall be instructed to apply the contractual
provisions hereof in deciding any matter submitted to them.

 

- 14 -



--------------------------------------------------------------------------------

(d) The cost of any arbitration proceeding hereunder shall be borne equally by
the parties. Each party shall be responsible for his or its own legal fees and
expenses associated with any such arbitration.

6.2 Prior Employment. Executive represents and warrants that he is not a party
to any other employment, non-competition, joint venture, partnership, or other
agreement or restriction that could interfere with his employment with Company
or his or Company’s rights and obligations hereunder; and that his acceptance of
continued employment with Company and the performance of his duties hereunder
will not breach the provisions of any contract, agreement, or understanding to
which he is party or any duty owed by him to any other person. Executive
warrants and covenants that, while an employee of Company, he will not hereafter
become a party to or be bound by any such conflicting agreement.

6.3 Solicitation of Employees. During the term of Executive’s employment and for
two years thereafter, Executive shall not directly or indirectly solicit or
contact any person who is employed by Company or any Affiliate with a view to
the engagement or employment of such person by any person or entity or otherwise
interfere with the employment relationship of any employee of Company or of any
Affiliate.

6.4 Indemnification; Litigation Assistance. Company shall indemnify and defend
Executive against all claims arising out of Executive’s activities as an officer
or employee of Company or its Affiliates to the fullest extent permitted by law
and the Company’s Trust Agreement. In addition to the foregoing, Executive
shall, upon reasonable notice, furnish such information and proper assistance to
Company as may reasonably be required by Company in connection with any
litigation in which it or its Affiliates are, or may become, parties. After
termination of Executive’s employment, Executive shall be fairly compensated for
providing assistance to Company that is more than incidental; provided, however,
that the failure of Company and Executive to agree on such compensation shall
not be the basis on which Executive withholds any information or assistance.

6.5 Severability. The invalidity or unenforceability of any particular provision
or part of any provision of this Agreement shall not affect the other provisions
or parts hereof. If any provision hereof is determined to be invalid or
unenforceable by a court of competent jurisdiction by reason of the duration or
geographical scope of the covenants contained therein, such duration or
geographical scope, or both, shall be considered to be reduced to a duration or
geographical scope to the extent necessary to cure such invalidity.

6.6 Assignment. This Agreement shall not be assignable by Executive, and shall
be assignable by Company only to an Affiliate or to any person or entity that
becomes a successor in interest (by purchase of assets or shares, or by merger,
or otherwise) to Company in the business or a portion of the business presently
operated by Company. Subject to the foregoing, this Agreement and the rights and
obligations set forth herein shall inure to the benefit of, and be binding upon,
the parties hereto and each of their respective permitted successors, assigns,
heirs, executors and administrators. An assignment by the Company permitted
under this Section shall not itself constitute a termination of Executive’s
employment hereunder.

 

- 15 -



--------------------------------------------------------------------------------

6.7 Notices. All notices hereunder shall be in writing and shall be sufficiently
given if hand-delivered, sent by documented overnight delivery service or
registered or certified mail, postage prepaid, return receipt requested, or by
telegram or telecopy (confirmed by U.S. mail), receipt acknowledged, addressed
as set forth below or to such other person and/or at such other address as may
be furnished in writing by any party hereto to the other. Any such notice shall
be deemed to have been given as of the date received, in the case of personal
delivery, or on the date shown on the receipt or confirmation therefor, in all
other cases. Any and all service of process and any other notice in any action,
suit, or proceeding shall be effective against any party if given as provided in
this Agreement; provided that nothing herein shall be deemed to affect the right
of any party to serve process in any other manner permitted by law.

 

  (a) If to Company:

Pennsylvania Real Estate Investment Trust

200 South Broad Street, Third Floor

Philadelphia, PA 19102

Tel: (215) 875-0700

Fax: (215) 547-7311

 

Attention:   Chairman, Executive Compensation and Human   Resources Committee of
the Board of Trustees

With a copy to:

Drinker Biddle & Reath LLP

One Logan Square

18th & Cherry Streets

Philadelphia, PA 19103

Tel: (215) 988-2794

Fax: (215) 988-2757

Attention: Howard A. Blum, Esquire

 

  (b) If to Executive:

Douglas S. Grayson

1044 2nd Avenue

Royersford, PA 19468

 

- 16 -



--------------------------------------------------------------------------------

With a copy to:

Cozen O’Connor

1900 Market Street

Philadelphia, PA 19103

Tel: (215) 665-4159

Fax: (215) 665-2013

Attention: E. Gerald Riesenbach

6.8 Entire Agreement and Modification. This Agreement constitutes the entire
agreement between the parties hereto with respect to the matters contemplated
herein and supersedes and replaces all prior agreements and understandings with
respect thereto, including but not limited to, any currently existing employment
agreement between Executive and the Company and any Affiliate. Neither the
failure nor any delay on the part of any party to exercise any right, remedy,
power, or privilege hereunder shall operate as a waiver thereof, nor shall any
single or partial exercise of any right, remedy, power, or privilege preclude
any other or further exercise of the same or of any other right, remedy, power,
or privilege with respect to any occurrence or be construed as a waiver of any
right, remedy, power, or privilege with respect to any other occurrence.

6.9 Governing Law. This Agreement is made pursuant to, and shall be construed
and enforced in accordance with, the internal laws of the Commonwealth of
Pennsylvania (and United States federal law, to the extent applicable), without
giving effect to otherwise applicable principles of conflicts of law.

6.10 Headings; Counterparts. The headings of Sections and subsections in this
Agreement are for convenience only and shall not affect its interpretation. This
Agreement may be executed in two or more counterparts, each of which shall be
deemed to be an original and all of which, when taken together, shall be deemed
to constitute but one and the same Agreement.

6.11 Delegation. Any action hereunder that may be taken or directed by the Board
or by the Committee may be delegated by (i) the Board to a committee of the
Board or to an individual trustee or officer, or (ii) the Committee to one or
more members of the Committee or officers, and the determination of any such
delegee or delegees shall have the same effect hereunder as a determination of
the Board or the Committee, as applicable.

6.12 Company Assets. Executive acknowledges that no trustee, officer, director
or shareholder of Company or any Affiliate is liable to Executive in respect of
the payments or other matters set forth herein.

6.13 Amendment. No provision of this Agreement may be amended, modified, or
waived except in a writing signed by Executive and such officer as may be
specifically designated by Company to sign on its behalf.

 

- 17 -



--------------------------------------------------------------------------------

6.14 No Mitigation. In no event shall Executive be required to seek other
employment or take any other action by way of mitigation of the amounts payable
to Executive under this Agreement, and such amounts shall not be reduced whether
or not Executive obtains other employment after termination of his employment
hereunder.

6.15 Code of Business Conduct. Executive acknowledges that he is and shall be
subject to the provisions of the Company’s Code of Business Conduct and Ethics
for Employees and Officers (as modified, amended or supplemented from time to
time, the “Code of Conduct”), including, without limitation, the enforcement
provisions set forth in the Code of Conduct. Executive agrees to comply with the
provisions of the Code of Conduct.

6.16 Amendment of Trust Agreement or By-Laws

(a) Company shall not amend, modify or repeal Paragraph 14 of its Trust
Agreement or Article 5 of its By-Laws, each as currently in effect, if the
effect of such amendment, modification or repeal would be to alter, to the
detriment of Executive, the rights of Executive to indemnification or advance of
expenses based on an act or failure to act that took place during Executive’s
employment hereunder.

(b) It is agreed that Executive shall not have any equitable remedies of any
nature (including, but not limited to, injunctive relief and specific
performance) with respect to this Section, and that his sole remedy shall be as
set forth in Section 4.4 hereof, Section 4.5 hereof or Section 4.6 hereof,
whichever shall be applicable.

6.17 Legal Fees. Company agrees to pay all reasonable legal fees and expenses
that Executive has incurred in the preparation and negotiation of this
Agreement.

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written on this 30th day of December, 2008.

 

PENNSYLVANIA REAL ESTATE

INVESTMENT TRUST

By:  

/s/    Bruce Goldman

Name:   Bruce Goldman Title:   Executive Vice President and   General Counsel

/s/    Douglas S. Grayson

Douglas S. Grayson

 

- 18 -



--------------------------------------------------------------------------------

Schedule 1.2(c)

Permitted Activities

1. TRO Liquidating LLC (TROL)

2. Concord Pike (TROL)

3. Strouse-Greenberg Realty Investments, Inc. (TRO Liquidating LLC) - TROL

4. Metromarket Management LLC (TRO Liquidating LLC)

5. Phonlynx Partnership (TRO Liquidating LLC)

6. Sports World/Stadium Complex (TRO Liquidating LLC)

7. Personal Property (Artwork) (TROL)

8. Cherry Hill (Rubin-Oxford, LP) ROVA

9. Six Penn Center (Broker Associates)

10. Delaware Avenue (Riverboat Associates)

 

- 19 -



--------------------------------------------------------------------------------

Schedule 3.2

Company Bonus Plans

Annual Incentive Opportunity Awards

 

- 20 -